Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-7, filed 8/22/22, with respect to the claims have been fully considered and are persuasive. The 102, 103, & 112(a) rejections and objections of the claims have been withdrawn. The specification objections are withdrawn due to the claim amendments.
Allowable Subject Matter
Claims 1-3, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a method for controlling charge/discharge of first and second battery units in a storage system including the first and second battery units, comprising: acquiring values of a state of charge (SOC; a ratio of a remaining electric quantity to an electric capacity value) of the first and second battery units; and determining charge/discharge amounts of the first and second battery units according to predetermined computation using the acquired SOC values, the charge/discharge amount of the first battery unit being determined using both the SOC value of the first battery unit and the SOC value of the second battery unit, and the charge/discharge amount of the second battery unit being determined using both the SOC value of the first battery unit and the SOC value of the second battery unit, wherein the predetermined computation includes allocating a larger discharge amount to a battery unit higher in SOC, out of the first and second battery units, in a discharge mode, and allocating a larger charge amount to a battery unit lower in SOC, out of the first and second battery units, in a charge mode, and in the discharge mode, when total discharge power of the storage system is PDschr2-Total, the SOCs of the first and second battery units are SOC1 and SOC2; the prior art fails to disclose the further inclusion of the combination of

    PNG
    media_image1.png
    323
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    66
    431
    media_image2.png
    Greyscale

Independent Claims 6 and 7 are allowed for the same reasons as independent Claim 1. Dependent Claims 2 and 3 are allowed for their dependence upon independent Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859